Case 3:20-cr-00042-GMG-RWT Document 48 Filed 03/07/21 Page 1 of 4 PageID #: 368




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG DIVISION

 UNITED STATES OF AMERICA,

        v.                                      Criminal No. 3:20-CR-42

 TIMOTHY JOHN WATSON,                           The Honorable Gina M. Groh

        Defendant.

     DEFENDANT’S MOTION FOR RECONSIDERATION OF ORDER AFFIRMING
                          DETENTION ORDER

        COMES NOW Defendant Timothy Watson, by undersigned counsel, respectfully moving

 this Honorable Court to reconsider the order affirming the detention order. In this request for

 reconsideration, Mr. Watson states as follows:

        In affirming the detention order in this case and finding “that no condition or combination

 of conditions will reasonably assure the safety of any other person or the community,” this Court

 supported this order, in part, on the finding that “[o]ne of the Defendant’s customers used one of

 his products to shoot and kill a federal guard.” Order Affirming Detention Order at 4. This

 finding is factually incorrect, and while it is only one of the findings supporting this Court’s

 decision, Defendant believes that it is a fairly serious finding undergirding this Court’s order.

 Furthermore, even if the correction of this factual statement does not change this Court’s decision

 on the issue of detention, Defendant believes that it is important to correct on the record so that

 this Court does not have this misapprehension in making any further decisions in this case.

        In May of 2020, Steven Carrillo shot two Protective Security Officers at a federal

 courthouse in Oakland, California, killing one and seriously injuring another. In June of 2020,



                                                   1
Case 3:20-cr-00042-GMG-RWT Document 48 Filed 03/07/21 Page 2 of 4 PageID #: 369




 Carrillo shot and killed a Sheriff’s Deputy. There is no evidence that Carrillo used any of Mr.

 Watson’s products in these shootings. Nor is there any evidence that Carrillo had ever used a

 portable wall hanger in any firearm. The only evidence that the Government has is that Steven

 Carrillo made a purchase from the portable wall hanger website in January of 2020.

        In the initial detention hearing, the Government even proffered evidence from FBI Agent

 Mark McNeal regarding this:

        Q.      To be fair, there is no evidence that Mr. Carrillo used one of these devices in those
                shootings?

        A.      That’s correct.

 Detention Hearing Tr. 20.

        As such, the factual finding that Carrillo used one of the portable wall hangers in his

 crimes is incorrect. While this Court may still make the same finding, Defendant believes that

 this misapprehension is important enough to correct on the record and may, depending upon how

 much weight this Court placed on this factual finding, change this Court’s decision.

        WHEREFORE Defendant respectfully requests that this Honorable Court reconsider its

 order affirming the detention order.

                                                      Respectfully Submitted,

                                                      TIMOTHY WATSON, DEFENDANT
                                                      By Counsel

 /s/ Shawn R. McDermott
 Attorney for Defendant
 WV State Bar No. 11264
 MillsMcDermott, PLLC
 1800 West King Street
 Martinsburg, WV 25401
 P: (304) 262-9300


                                                  2
Case 3:20-cr-00042-GMG-RWT Document 48 Filed 03/07/21 Page 3 of 4 PageID #: 370




 F: (304) 262-9310
 smcdermott@wvacriminaldefense.com




                                       3
Case 3:20-cr-00042-GMG-RWT Document 48 Filed 03/07/21 Page 4 of 4 PageID #: 371




                                 CERTIFICATE OF SERVICE

        I, Shawn R. McDermott, do hereby certify that I have filed the foregoing Defendant’s

 Motion for Reconsideration of Order Affirming Detention Order using the CM/ECF filing

 system for the Northern District of West Virginia which will provide electronic service to

 Assistant United States Attorney Jarod Douglas on this 7th day of March, 2021.


 /s/ Shawn R. McDermott
 Attorney for Defendant
 WV State Bar No. 11264
 MillsMcDermott, PLLC
 1800 West King Street
 Martinsburg, WV 25401
 P: (304) 262-9300
 F: (304) 262-9310
 smcdermott@wvacriminaldefense.com




                                                 4
